GRAIL, P. J.
This is an appeal by the plaintiff from an order of the superior court releasing and discharging a writ of execution levied upon certain funds in the hands of a life insurance company. The matter comes before us on the motion of the defendant to dismiss the appeal upon the ground that the subject-matter of the appeal has become moot.
In support of the motion is filed an affidavit which states that the writ of execution was levied against moneys in the possession of the New York Life Insurance Company arising by reason of the existence of three policies of life insurance ; that subsequent to the granting of said order releasing and discharging said moneys from the effect of said writ of execution, all of said moneys were released to the defendant; that no writ of supersedeas or stay of execution of any kind was obtained by plaintiff upon taking the appeal ; and that on December 6, 1938, for a valuable consideration the defendant surrendered each and all of said policies of life insurance to said insurance company and said policies were cancelled. The motion is not contested and is granted.
Appeal dismissed.
Wood, J., and McComb, J., concurred.